Electronically Filed
                                                        Supreme Court
                                                        SCWC-30518
                                                        08-AUG-2012
                                                        02:45 PM



                          NO. SCWC-30518


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                vs.


       KEVIN C. METCALFE, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 30518; CR. NO. 09-1-0215)


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,

    and Circuit Judge Sakamoto, assigned by reason of vacancy)


          Petitioner/Defendant-Appellant Kevin C. Metcalfe’s


application for writ of certiorari filed on June 23, 2012, is


hereby accepted and will be scheduled for oral argument.      The


parties will be notified by the appellate clerk regarding


scheduling.


          DATED:   Honolulu, Hawai'i, August 8, 2012.

Summer M.M. Kupau for            /s/ Mark E. Recktenwald
petitioner
                                 /s/ Paula A. Nakayama

Ricky R. Damerville

for respondent                   /s/ Simeon R. Acoba, Jr.


                                 /s/ Sabrina S. McKenna


                                 /s/ Karl K. Sakamoto